Citation Nr: 1125882	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Validity of an overpayment of Department of Veterans Affairs (VA) improved pension benefits in the amount of $1,178.00, to include waiver of recovery of such overpayment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the RO in Cleveland, Ohio, which determined that the Veteran had unreported income between May and October 2002 that created a debt due to an overpayment of improved pension benefits in the amount of $1,178.00.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this case due to the obviously incomplete record on appeal.  A November 2006 decision on a waiver and the June 2008 Statement of the Case list several missing documents including a September 14, 2006 letter adjusting the Veteran's pension benefits, an Income Verification Match (IVM) for the year 2002, and a Social Security Administration (SSA) letter dated October 21, 2002.  [The November 2006 waiver denial also indicates that a due process letter was sent, which is also not of record.  The Veteran's April 2007 Notice of Disagreement indicates that he was notified of a proposed change in June 21, 2006, which may be the due process letter.]  

Importantly, the Board notes that the evidence on which this case relies is entirely contained within these missing documents.  Thus, the Board cannot proceed to a decision on this case.  The Board remands to obtain the missing documentation.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and/or reconstruct the following documents which are listed in the November 2006 waiver decision and the June 2008 Statement of the Case that are not physically found in the record and associate them with the claims files:

a.  The decisions proposing and implementing the reduction in the Veteran's improved pension benefits dated June 21, 2006 and September 14, 2006.

b.  The SSA letter dated October 21, 2002.  Should this letter be unavailable, the Veteran's OASDI income information for 2002 should be requested from the SSA.  All requests and responses should be recorded in the claims file.  

c.  The IVM folder created for the Veteran concerning his income for 2002.  

All efforts to obtain and/or reconstruct the missing documents should be annotated in the claim file, and the memorandum must be placed in the claims files. 

If any documents cannot be obtained and/or reconstructed, a formal finding to that effect that specifies each unavailable document should be added to the record, and the Veteran and his representative must be provided with a copy of the finding as well as asked to provide VA with copies of any of the unavailable record that they may have in their possession.

2.  Then, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  If the claim remains denied, the RO/AMC should also forward to the Board the Veteran's IVM folder following the appropriate privacy guidelines.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


